Citation Nr: 1637023	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-13 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of non-VA medical expenses for an emergency room visit at The [redacted], The Villages, Florida, on October 31, 2012.

(The issues of entitlement to a disability rating greater than 30 percent for an acquired psychiatric disability, to include and adjustment disorder with anxiety (also claimed as posttraumatic stress disorder (PTSD)), and entitlement to a total disability rating based on individual unemployability (TDIU) are the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to January 1972, including in the Republic of Vietnam from December 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 administrative decision issued by the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida ("VAMC Gainesville") which denied the Veteran's claim of entitlement to reimbursement of unauthorized medical expenses for an emergency room visit at The [redacted], The Villages, Florida, on October 31, 2012.  The Veteran disagreed with this decision in February 2013.  He perfected a timely appeal in March 2013.  A videoconference Board hearing was held at the VA Regional Office (RO) in St. Petersburg, Florida, in April 2016 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In May 2015, the Board remanded this matter to the RO for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO schedule the Veteran for a videoconference Board hearing; as noted above, this hearing occurred in April 2016.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran incurred medical expenses for treatment of anxiety/panic attack in the emergency room at The [redacted], The Villages, Florida, on October 31, 2012; prior authorization for such treatment was not given by VA, nor can it be implied.

2.  At the time of the Veteran's admission to The [redacted] on October 31, 2012, service connection was in effect for adjustment disorder with anxiety (also claimed as PTSD), diabetes mellitus, and tinnitus.

3.  The services provided to the Veteran by The [redacted] on October 31, 2012, were not rendered in response to a medical emergency.

4.  At the time of the Veteran's admission to The [redacted] on October 31, 2012, an attempt to use VA beforehand would have been considered reasonable by a prudent layperson due to the non-emergent nature of the Veteran's condition for which he sought treatment.

5.  The record evidence shows that, on admission to The [redacted] on October 31, 2012, the Veteran was ambulatory and complained of PTSD which had lasted for 2 weeks.

6.  The record evidence shows that, at the time of his admission to The [redacted] on October 31, 2012, the Veteran was enrolled in the VA health care system.

7.  The Veteran is financially liable to The [redacted] for the treatment that he received in the emergency room at this facility on October 31, 2012.

8.  At the time of his admission to The [redacted] on October 31, 2012, the Veteran was not enrolled as a participant in Medicare.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of unauthorized private medical expenses for an emergency room visit at The [redacted], The Villages, Florida, on October 31, 2012, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002, 17.1005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Board notes at the outset that the United States Court of Appeals for Veterans Claims (Court) has not clarified whether the VCAA is applicable to claims involving payment or reimbursement of unauthorized medical expenses.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held that the VCAA, with its expanded duties to notify and assist claimants, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 and is located in Chapter 17 of Title 38.  In Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not stated explicitly, the Court appeared to assume that the VCAA is applicable to a Chapter 17 claim.  The Court also held in Beverly that any failure by VA to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  See also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing non-prejudicial error).

Moreover, the provisions of Chapter 17 of 38 U.S.C.A. and 38 C.F.R. contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

Having reviewed the record evidence, and to the extent the VCAA is applicable, the Board finds that VA has satisfied the duties to notify and to assist in this case.  In March 2013, VA notified the Veteran of the VCAA and of his and VA's obligations with regard to obtaining evidence.  The March 2013 Statement of the Case set forth relevant regulations and explained the reasons and bases for the denial of the Veteran's currently appealed claim.  The Veteran's claims file also contains private medical records from The [redacted] pertaining to the treatment in question.  In summary, the Board finds that there is no evidence of any VA error in notifying or assisting the Veteran which reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Laws and Regulations

In adjudicating a claim for payment or reimbursement of medical expenses, the Board must make an initial factual determination as to whether VA gave prior authorization for non-VA medical care received at a private facility.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  See Similes v. Brown, 6 Vet. App. 555, 557 (1994).

When the Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment if required criteria are met.  See 38 U.S.C.A. §§ 1725 and 1728 (West 2002).  Application of either statute generally is dependent on whether the claimant has an adjudicated service-connected disability.

Effective October 10, 2008, the provisions of 38 U.S.C.A. §§ 1725 and 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This law made various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expanding the definition of "emergency treatment" beyond the point of stabilization.  Most importantly, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. §§ 1725 or 1728. 

Effective May 21, 2012, VA amended its regulations regarding payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities to conform with amendments made to 38 U.S.C.A. § 1725 by the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010).  Specifically, VA amended 38 C.F.R. §§ 17.1001, 17.1002, 17.1004, and 17.1005 to expand the qualifications for payment or reimbursement to Veterans who receive emergency services in non-VA facilities and to establish accompanying standards for the method and amount of payment or reimbursement.  These amendments also state that VA will provide retroactive payment or reimbursement for emergency treatment received by a Veteran in certain circumstances.  See 77 Fed. Reg. 23,615-23,618 (April 20, 2012). 

In general, under 38 U.S.C.A. § 1728, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met:

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and 

(b) the treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

See 38 U.S.C.A. § 1728 (West 2002 ); 76 Fed. Reg. 79069, 70070 (to be codified at 38 C.F.R. § 17.120).  All three statutory requirements found in 38 U.S.C.A. § 1728 must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725. 

To be eligible for reimbursement under this Act, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) The Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  See also 38 C.F.R. § 17.1002.  

Failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).  These criteria are conjunctive, not disjunctive; thus, all of the criteria found in 38 U.S.C.A. § 1725 must be met before payment will be authorized.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against finding that the Veteran is entitled to payment or reimbursement of non-VA medical expenses for an emergency room visit at The [redacted], The Villages, Florida, on October 31, 2012.  The Veteran seeks payment or reimbursement of unauthorized medical expenses for an emergency room (ER) visit at The [redacted], The Villages, Florida ("TVRH"), on October 31, 2012.  The Veteran essentially contends that he was forced to seek emergency treatment at TVRH for what he feared was a heart attack experienced while he was working.  The record evidence does not support his assertions concerning the nature of the alleged medical emergency he was experiencing when he sought treatment at TVRH on October 31, 2012, or that a VA facility was not feasibly available at that time.  It shows instead that he sought treatment at TVRH on October 31, 2012, for a non-emergent condition and that a VA facility was feasibly available at that time.  The Board notes initially that the Veteran does not contend, and the record evidence does not indicate, that his ER visit at TVRH on October 31, 2012, was "authorized" by VA.  

A review of the records obtained by VA from TVRH shows that the Veteran arrived by private car to the ER at this private hospital on October 31, 2012, with complaints of depression, agitation, and PTSD which had lasted for 2 weeks.  He was on Abilify, Wellbutrin, and Mirtazapine.  He denied any suicidal thoughts.  A history of anxiety, PTSD, and panic attacks was noted.  The Veteran's mental status was anxious and tearful.  He was fully oriented.  He received 2 mg of Ativan intravenously.  A brain computerized tomography (CT) scan was unremarkable.  The Veteran and his family were counseled regarding the diagnosis.  The diagnosis was anxiety/panic attacks.  The Veteran was discharged in improved and stable condition.  The discharge paperwork that the Veteran submitted in support of his claim shows that his discharge date/time was October 31, 2012, at 6:24:17 pm.

A review of the Veteran's VA outpatient treatment records indicates that, no outpatient treatment on October 29, 2012, he "was alert, oriented, and mildly agitated...His overriding agenda for our meeting was to convince me that he has 'severe PTSD' and his [VA compensation] claim needs to be adjusted to take that into account."  The Veteran denied suicidal or homicidal ideation although a history of suicidal ideation "some years back" was noted.  "There was no evidence of psychosis or a severe mood disorder - what previously appeared as evidence of a manic state was not present today."  The VA clinician stated that the Veteran's judgment and insight were impaired.  "He told me a variety of untruths...with no understanding that I would find out about these things by reviewing his chart."  This clinician also stated that the Veteran "seemed determined to convince me that his compensation for PTSD should be increased...The Veteran could not restrain himself from returning to his desire for an increase in compensation due to PTSD."

In an Administrative Note dated on November 1, 2012, and included in the Veteran's VA outpatient treatment records, the Veteran's treating psychiatrist stated that the Veteran "came to clinic today as a walk in because he had shortness of breath, went to [the emergency room], and [was] prescribed Ativan...for anxiety attacks."  The Veteran apparently came to the walk-in VA clinic "to find out whether he should take [Ativan] or not."  The Veteran was not suicidal or homicidal and no panic symptoms were present.  Because of the Veteran's "prior drinking history," his treating psychiatrist limited his Ativan and only provided him with 10 tablets.

On VA outpatient treatment on November 5, 2012, the Veteran reported that he "had become so anxious on 10/31 that he called his wife from his job and asked her to take him to the emergency room at The Villages Hospital."  He reported being diagnosed as having anxiety and panic attacks after being seen in the ER.  The VA clinician stated that the Veteran's "past behavior indicates that, when he experiences panic, he seeks medical attention rather than self-harm."  This clinician also stated:

The Veteran's eye contact and speech were [within normal limits], although he wandered off the topic at times.  He complied with my requests to stop discussing whatever he was discussing and either return to the topic at hand or answer a question.  He complained of racing thoughts but these were not especially apparent.  Long term memory was intact generally but [he] became confused about dates.  Affect and mood were tense and anxiety-prone but he could laugh when he recalled certain events.  Insight and judgment are limited...In fact, I encountered [the Veteran] in the waiting room upon his release from The Villages Hospital on 10/31 and he had come to the [VA mental health] clinic as a walk-in.  His purpose was to check with [his treating psychiatrist] to find out if taking Ativan would conflict with other medications.

In statements on his February 2013 notice of disagreement, the Veteran asserted:

I was working at The Home Depot and became ill and it was believed I was having a heart attack.  Home Depot called an ambulance, and although I told them I didn't have insurance, they told me they would have to take me to the nearest facility, which was The [] Villages Hospital.  I was there about 11/2 days.

In a March 2013 statement, the Veteran stated:

At approximately 1745 I was transported from my work to The Villages [Outpatient Clinic] to be seen for an anxiety attack that I was experiencing which had made be debilitated.  My wife drove and we arrived to the Clinic at approximately 1800 [hours].  The place was closed down except for some facility maintenance people who advised my wife to take me to the Emergency Room at the Villages Hospital.  We arrived at the Villages Hospital at approximately 1820 [hours] where I was immediately administered to by a physician in the Emergency Room.  The physician quickly put me on an IV which brought down my blood pressure to a level that was not critical.

I am aware of the requirement to always go to the VA facility for any and all care.  In this instance, I was experiencing an extreme anxiety attack which made my wife believe (and I) that I was dying and needed immediate care.

The record evidence clearly shows that the Veteran was enrolled in the VA health care system at the time he sought treatment in the ER at TVRH on October 31, 2012.  In fact, it appears that he was seen briefly on that same day following his discharge from the ER when he stopped by a VA walk-in mental health clinic to ask his VA treating psychiatrist if he could take the medication (Ativan) prescribed by the ER treating clinician for his anxiety/panic attack which was treated in the ER.  Having reviewed the record evidence, the Board concludes that the Veteran's ER visit at TVRH on October 31, 2012, was not authorized by VA either explicitly or implicitly.  See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Similes, 6 Vet. App. at 557.

The Board also finds that the Veteran is not entitled to payment or reimbursement of non-VA medical expenses for an ER visit at TVRH on October 31, 2012, under either applicable statute governing such claims.  See generally 38 U.S.C.A. §§ 1725, 1728 (West 2014).  The Veteran essentially contends that he should be reimbursed for the cost of non-VA medical expenses incurred during this ER visit under at least one of these statutes.  The Veteran also essentially contends that his ER visit at TVRH constituted a medical emergency.  As noted, the record evidence does not support his assertions regarding his entitlement to reimbursement under either of the governing statutes or his assertions that his ER visit at TVRH was a medical emergency.  The evidence shows instead that the Veteran received treatment at the ER at TVRH on October 31, 2012, for a non-emergent medical condition (anxiety/panic attack).  

The Board next notes that the Veteran's claim does not meet all three of the criteria set out in 38 U.S.C.A. § 1728 in order for payment or reimbursement to be authorized under this statute.  The Board acknowledges that service connection is in effect for an acquired psychiatric disability, to include an adjustment disorder with anxiety (also claimed as PTSD).  Thus, the Veteran was treated in the ER at TVRH on October 31, 2012, for symptomatology associated with this service-connected disability.  The Veteran also does not contend, and the evidence does not indicate, that this ER visit was for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability.  A review of the claims file demonstrates that the Veteran does not experience a total disability, permanent in nature, resulting from a service-connected disability.  The Veteran further is not a participant in a rehabilitation program and has not been medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i).  See 38 U.S.C.A. § 1728(a).

The record evidence also shows that the Veteran's ER visit at TVRH on October 31, 2012, was for a non-emergent condition (anxiety/panic attack).  There is no indication in the medical evidence of record that the Veteran's treatment in the ER at TVRH on October 31, 2012, was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Id.  The Board notes in this regard the obvious discrepancy in the Veteran's February and March 2013 statements concerning how he arrived at the ER at TVRH.  He suggested in his February 2013 statement that his employer, Home Depot, had called an ambulance and he was transported involuntarily to TVRH even though he apparently advised ambulance personnel that he did not have insurance.  The Veteran was somewhat closer to the truth of the matter when he stated in his March 2013 statement that he had called his wife from his job at Home Depot and she had driven him to the ER at TRVH.  The facts that the Veteran arrived via private vehicle (rather than in an ambulance) and was ambulatory on arrival at the ER at TRVH on October 31, 2012, are supported by a review of the ER medical records.

The Veteran finally contends that VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728(c).  There is no indication that the Veteran actually attempted to call or visit any VA health care facility prior to his admission to the ER at TRVH on October 31, 2012, or, if he had, that he would not have received treatment that same day.  The evidence suggests otherwise.  It shows that, in fact, the Veteran visited a VA facility immediately following his ER visit at TVRH on October 31, 2012, as his treating VA clinician noted on November 5, 2012, that she had seen the Veteran in the VA walk-in mental health clinic immediately following his discharge from the ER at TVRH when he sought advice from his treating VA psychiatrist about whether he could take the Ativan he had been prescribed in the ER to treat his anxiety/panic attack.  The Veteran's assertion in March 2013 that he arrived at a VA facility late in the day and was advised by "some facility maintenance people" to go the ER at TRVH because the VA facility had closed for the day simply is not credible in light of the medical records stating otherwise.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

The Veteran's timeline of events on October 31, 2012, as described in his March 2013 statement, also is not credible because it is undermined by his own submission of the discharge instructions that he received upon leaving the ER at TRVH.  As noted above, these discharge instructions are date stamped at 6:24pm (or 1824 hours Zulu time) which indicates that he was discharged at that time from the ER at TRVH.  According to the Veteran's March 2013 statement, he did not arrive at the ER at TRVH until 1820 hours Zulu time "where I was immediately administered to by a physician."  It beggars belief that he would have been discharged approximately 4 minutes later from the ER, as the time-stamp on his discharge instructions indicates his time of discharge from the ER was at 1824 hours Zulu time.  Thus, the Board finds it reasonable to conclude that the Veteran's March 2013 description of the events which unfolded on October 31, 2012, simply is not credible and is entitled to zero probative value.  Id.

It is clear from a review of the record evidence that a VA clinic was feasibly available to the Veteran at the time he sought medical treatment on October 31, 2012.  Again, it seems reasonable to conclude that the Veteran went to a VA clinic immediately following his discharge from the ER at TRVH in order to obtain advice from his VA treating psychiatrist on whether he could take the medications he had been prescribed in the ER to treat his anxiety/panic attack.  This persuasively suggests that a VA facility was feasibly available to the Veteran and he knew it.  Thus, the Board concludes that an attempt to use VA or other Federal facilities beforehand or obtain prior authorization for the services required would have been reasonable, sound, wise, or practicable, given the non-emergent condition (anxiety/panic attack) for which the Veteran sought treatment on that date.  Because all three statutory requirements under 38 U.S.C.A. § 1728 have not been met, payment or reimbursement is not authorized under this statute.  See 38 U.S.C.A. § 1728 (West 2002); see also Zimick, 11 Vet. App. at 49, and Hayes, 6 Vet. App. at 68.

The Board next notes that the Veteran's claim does not meet all of the criteria set out in 38 U.S.C.A. § 1725 in order for payment or reimbursement to be authorized under this statute as well.  First, the Board acknowledges that the services provided to the Veteran on October 31, 2012, by TVRH appear to be "emergency services."  The medical records received in support of the Veteran's claim for medical expenses reimbursement clearly show that he was treated in the ER at TVRH for anxiety/panic attack on this date.  It also is clear from a review of the record evidence that TVRH is "a hospital emergency department or a similar facility held out as providing emergency care to the public."  See 38 U.S.C.A. § 1725(a).  Second, as noted elsewhere, the Veteran's anxiety/panic attack treated on October 31, 2012, by TVRH was not of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The record evidence suggests that the Veteran's condition was non-emergent and he might have been seen by a VA clinician at his local VA clinic had he attempted to contact VA before he apparently called his wife from his job at Home Depot and asking her to drive him to the ER at TVRH for the non-emergent condition.  See 38 U.S.C.A. § 1725(b); see also 38 C.F.R. § 17.1005.  Third, as also noted elsewhere, the evidence indicates that an attempt to use VA or other Federal facilities beforehand or obtain prior authorization for the services required would have been reasonable, sound, wise, or practicable.  There is no indication that treatment had been or would be refused if the Veteran had attempted to use a VA clinic beforehand.  See 38 U.S.C.A. § 1725(c).  Because his medical condition (diagnosed as anxiety/panic attack) was non-emergent at the time he was seen in the ER at TVRH on October 31, 2012, there was no medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility.  See 38 U.S.C.A. § 1725(d).

The VHA physician who conducted a second review of the Veteran's claim in February 2013 concluded that his condition was non-emergent.  The Veteran clearly was enrolled in the VA health care system and received medical treatment from VA within 24 months of his hospitalization at TVRH on October 31, 2012.  See 38 U.S.C.A. § 1725(e).  And it is undisputed that the Veteran is financially liable to TVRH for payment of the expenses incurred during his ER visit on October 31, 2012.  See 38 U.S.C.A. § 1725(f).  It appears that, at the time of his admission to the ER at TVRH, the Veteran did not have other health care coverage which provides for payment or reimbursement of the charges incurred.  The medical expense forms submitted by TVRH to the VAMC seeking payment for the charges incurred by the Veteran when he was seen in the ER at this facility on October 31, 2012, indicate that he was not enrolled in Medicare at the time he sought treatment although his Medicare status is not entirely clear from the record.  See 38 U.S.C.A. § 1725(g).  The Veteran does not contend, and the evidence does not show, that he has no contractual or legal recourse against a third party that could reasonably be pursued for all or in part his liability to the provider.  See 38 U.S.C.A. § 1725(h).  Finally, and as discussed above, the Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided.  See 38 U.S.C.A. § 1725(i).  In summary, the Board finds that, because all of the criteria outlined in 38 U.S.C.A. § 1725 are not met, VA is precluded from paying unauthorized medical expenses incurred at a private facility.  See also 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g); Melson, 1 Vet. App. at 334.

The Board recognizes that the Veteran disagrees with this determination and notes in this regard that he is competent to provide evidence and argument about what he experienced.  The Veteran has asserted that he thought he was experiencing a heart attack prior to being transported to the ER at TVRH on October 31, 2012.  With respect to these assertions, the Board notes that, although he is competent to report what he experienced, his assertions simply are not credible because they are not supported by the medical evidence of record.  As discussed above, despite the Veteran's assertions in his February 2013 statement, he was not transported to the ER via ambulance and was not hospitalized for "about 11/2 days" at TVRH following his admission to the ER.  The evidence shows instead that, at best, he was in the ER for a few hours before being discharged and immediately went to the VA clinic to ask his VA treating psychiatrist whether he could take the Ativan he had been prescribed by the clinicians who had treated him in the ER.  There is no indication in the record evidence that the Veteran ever experienced a heart attack on the way to the ER at TVRH or was hospitalized for any length of time at this facility following his visit to the ER.  Given the foregoing, the Board concludes that the Veteran's lay assertions regarding his medical condition while being transported to the ER and on admission to the ER at TVRH, although competent, are not credible.  See generally Layno v. Brown, 6 Vet. App. 465 (1994), Barr v. Nicholson, 21 Vet. App. 303 (2007), and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board observes that no medical professional has indicated that the Veteran's ER visit at TVRH on October 31, 2012, was under emergent circumstances.  The evidence suggests instead that the Veteran's condition was non-emergent when he sought treatment at a private facility on October 31, 2012.  And, as discussed above, after reviewing the record evidence, the Board finds that a prudent layperson would not consider the situation that the Veteran faced on October 31, 2012, to be emergent.  While the Board is sympathetic to the Veteran, it is bound by the relevant statutes and regulations and is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to payment or reimbursement of non-VA medical expenses for an emergency room visit at The [redacted], The Villages, Florida, on October 31, 2012, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


